Citation Nr: 0328285	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  


REMAND

The veteran has filed a claim of entitlement to service 
connection for PTSD and the Board has determined that 
additional development is necessary in this case.  

The veteran has submitted several statements detailing his 
claimed stressors in this case.  One statement was submitted 
in December 2000 and another was submitted to the Board in 
June 2003.  He also has provided testimony before the 
undersigned at a personal hearing in May 2003.  As the 
veteran indicated in his June 2003 statement, he has been 
more recently able to recall some of the in-service incidents 
with more specificity.  Although the veteran does not contend 
that he was engaged in actual combat, the combined statements 
do indicate that he was purportedly exposed to stressful 
incidents while stationed in Vietnam to include his unit 
being subject to constant shelling and mortar rounds in late 
1966 near Pleiku, Vietnam.  

The Board notes that decisions of the United States Court of 
Appeals for Veterans Claims (Court) have addressed the issue 
of the degree of detail required to corroborate an 
appellant's participation in events.  In a similar case where 
a veteran was stationed in Da Nang, the Court cautioned 
against narrowly construing corroborating evidence.  The 
Court held that the Board had erred in insisting that there 
be corroboration of every detail including the appellant's 
personal participation in the identifying process, and stated 
the Board had defined "corroboration" far too narrowly.  The 
Court found that unit records which reported rocket attacks 
at the Da Nang Air Base were independent evidence of 
stressful events and that evidence implied his personal 
exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  In a 
later case the Court again found that if there was 
verification of the veteran's location, records of events at 
that location implied the veteran's personal exposure to 
those events.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The Board notes that the veterans in the Suozzi and 
Pentecost cases had supplied sufficient information for their 
claims to be researched and for the United States Armed 
Services Center for Research of Unit Records (USASCRUR) to 
provide the unit records to VA.  In this case, as it appears 
that more recent submissions by the veteran contain more 
detail than previously provided, the Board is of the opinion 
that the veteran should be provided with another opportunity 
to submit a detailed stressor statement and that an attempt 
should be made to verify the stressors alleged by the veteran 
even if the veteran is unable to provide any more detail than 
is currently of record.  

The Board notes further, that the RO found that in addition 
to there being no verified stressor in this case, the veteran 
also did not have a clear diagnosis of PTSD.  This 
determination was based, in part, on the report of a VA 
examination conducted in March 2001.  At that time, the 
examiner rendered an Axis I diagnosis of recurrent major 
depressive disorder and anxiety disorder, not otherwise 
specified.  In his integrated summary and conclusions, he 
stated, in pertinent part that:

 . . .It should be noted here that it is 
my opinion that the veteran has a partial 
posttraumatic stress disorder syndrome.  
From all the information I have, I am 
still not clear that I can say that he 
ever had a full blown posttraumatic 
stress disorder syndrome, but he does 
seem to have some consistent symptoms 
including some intrusive memories, 
nightmares, some avoidance behavior and 
so forth, but I do not believe he had 
ever fully met all the criteria for 
posttraumatic stress disorder.  
Nonetheless the symptoms that he does 
have should be noted.  The diagnosis of 
anxiety, not otherwise specified, is the 
way that I am trying to convey a partial 
posttraumatic stress disorder syndrome.  
Nevertheless I do think that the 
veteran's severe depression has had an 
awful lot to do with why he had not been 
able to maintain a job and so forth even 
though the posttraumatic stress disorder 
symptoms have made a real contribution to 
his life problems, I think that the 
depression is much more the cause for his 
significant decline in functioning and 
quality of life.

This examiner's statement appears to suggest that the veteran 
has an acquired psychiatric disorder other than PTSD and 
specifically anxiety, that may be etiologically related to 
the veteran's military service although this is not entirely 
clear from the statement.  The Board finds that the issue 
should be recharacterized in light of this medical evidence 
and that further inquiry in this regard is also warranted.

Finally, the Board also notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be retrieved by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As noted, 
the VCAA became law in November 2000.  The veteran filed his 
PTSD claim in October 2000 and the claim remains pending 
before VA.  Thus, to the extent that the Kuzma case may be 
distinguished from the instant case because of the finality 
of the Board decision in Kuzma at the time of the November 
2000 VCAA enactment date, the Board finds that such 
provisions of the VCAA are applicable to this pending appeal.  

In the March 2003 supplemental statement of the case, the 
veteran was informed of the notice and assist provisions of 
the VCAA.  However, the information given to the veteran was 
inadequate.  Further, in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103 (b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify was misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

The Board thus observes that the VCAA notification received 
by the veteran was inadequate and he must be apprised of all 
applicable provisions of the VCAA by the RO, including what 
evidence would substantiate his specific claim, the required 
time period for the receipt of evidence, and the division of 
responsibility for obtaining specific substantiating 
evidence.  See, e.g., 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, supra. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:  

1.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).  The RO should 
also notify the veteran of what evidence 
is required to substantiate his claim for 
service connection for an acquired 
psychiatric disorder to include PTSD, 
what evidence, if any, the veteran is to 
submit, and what evidence, if any, VA 
will obtain.  See Quartuccio supra.

Any notice given, or action taken 
thereafter, must comply with the holding 
of Paralyzed Veterans of America, et. al. 
v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir., 
September 22, 2003) and any other 
applicable legal precedent.   

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for specifically for 
PTSD during the period of July 1967 to 
the present.  In particular, the record 
indicates that Dr. Robert Clipper of the 
Illinois Office of Rehabilitation 
Services has treated the veteran for 
PTSD.  Make arrangements to obtain all 
treatment records, notes, and consults 
from Dr. Clipper pertaining to the 
veteran's treatment.  The RO should also 
utilize information in the list of health 
care providers submitted by the veteran 
in March 2001 to obtain pertinent medical 
records of the veteran.  Associate any 
records obtained with the veteran's 
claims folder.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3.  Contact the veteran and ask him to 
give a comprehensive statement regarding 
his alleged stressors for his PTSD claim.  
Ask the veteran to comment specifically 
on what he actually witnessed during the 
shelling and mortar attacks occurring in 
late 1966 at Pleiku, Vietnam, and the 
incident(s) in which he saw injured or 
wounded soldiers, including the dates and 
locations of such incidents.  The veteran 
is also requested to comment on any other 
stressful situations he considers 
relevant, stating what events he actually 
witnessed.  Ask the veteran to state an 
approximate date on which each incident 
occurred that he describes, within a 3-
month range.  He must provide specific 
details (dates, times, places, names of 
people involved, etc.) concerning the 
alleged incidents he claims led to his 
PTSD.

4.  When any additional information is 
obtained, review the file and prepare a 
summary of all the claimed stressors 
including those outlined in the veteran's 
statements of December 2000, June 2003, 
and included in his hearing testimony of 
May 2003.  This summary, together with a 
copy of the DD 214, personnel records 
showing service dates, duties, and units 
of assignment, and all associated 
documents, should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) and ask them to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors.  

5.  Then, arrange for the veteran to be 
accorded an examination by a psychiatrist 
to determine the diagnosis of all 
psychiatric disorders that are present.  
The RO must specify for the examiner, the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and, whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  The examination report should 
reflect review of pertinent material in 
the claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and the one or more of the 
in-service stressors found to be 
established by the RO.  If it is 
determined that a diagnosis of PTSD is 
not appropriate, the examiner should 
indicate whether it is at least as likely 
as not that any other diagnosed 
psychiatric disorder is etiologically 
related to the veteran's military 
service.  The report of examination 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  The claims 
folder, or copies of all pertinent 
records, as well as a copy of this 
remand, must be made available to the 
examiner for review prior to, and during, 
the examination.

6.  The RO should then readjudicate the 
veteran's claims for service connection 
for an acquired psychiatric disorder to 
include PTSD.  If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




